UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8003


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDWARD BLAINE MINTZ, a/k/a Edward Blain Mintz,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00040-MR-1)


Submitted:   April 25, 2013                   Decided:   May 6, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Blaine Mintz, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward Blaine Mintz appeals the district court’s order

denying his motion to appoint new counsel and for an extension

of time to file a motion to reconsider the denial of his motion

to reduce sentence.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Mintz, No. 1:08-cr-

00040-MR-1    (W.D.N.C.   Nov.   7,   2012).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2